DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species 1 in the reply filed on 1/27/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 4-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/27/2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krumweide et al. (US 5579966, hereinafter ‘Krumweide’).
Krumweide discloses a backpack system comprising: a frame (24, 26, 28); a first plurality of item holders coupled to the frame (34, 36); a second plurality of item holders coupled to the frame (left and right sides of 32); a support ledge coupled to the frame (14); an attachment collar coupled to the frame (30); wherein the backpack system is configured to couple to a device in a first configuration, wherein the device is disposed between a first half and a second half of the second plurality of item holders, the second plurality of the item holders are obstructed by the device, a first end of the device touches a top edge of the support ledge, and the attachment collar is coupled to the device (functional/intended use limitations); wherein in a second configuration, the device is not coupled to the backpack system and the second plurality of item holders is configured to hold items (functional/intended use limitations).  
The initial statement of intended use and all other functional implications have been carefully considered but are deemed not to impose any patentably distinguishing .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krumweide et al. (US 5579966, hereinafter ‘Krumweide’) as applied to claim 1 above, and further in view of Redzisz (US 6823992).
Krumweide discloses all limitations of the claim(s) as detailed above and further including each item holder of the first plurality of item holders comprises a cylinder or plurality of rings, wherein the cylinder or plurality of rings are adapted to prevent an item placed within an item holder of the first plurality of item holders from moving (see Fig. 1); wherein each item holder of the second plurality of item holders comprises a partial cylinder or a plurality of partial rings (see Fig. 1, each half of 32 is a partial ring); except does not expressly disclose the two elastic bands as claimed.
However, Redzisz teaches providing an item holding opening of a carrying device with an elastic band (126) as claimed.

It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide multiple elastic bands as claimed, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Krumweide as modified above results in a device wherein the at least two elastic bands are couple to the partial cylinder or plurality of partial rings such that when an item is placed within an item holder of the second plurality of item holders, the elastic bands hold the item against the partial cylinder or plurality of partial rings with friction (functional/intended use limitations).  

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krumweide et al. (US 5579966, hereinafter ‘Krumweide’) in view of Redzisz (US 6823992) as applied to claim 2 above, and further in view of Seuk et al. (US 9839279, hereinafter ‘Seuk’).
Krumweide as modified above discloses all limitations of the claim(s) as detailed above and further including at least one flexible sheet (18) comprising at least one strap (38, 42), wherein the at least one flexible sheet is coupled to outer surfaces of the first plurality of item holders (see Krumweide Fig. 1) except does not expressly disclose the at least one sealable pocket as claimed.

All of the component parts are known in Seuk and Krumweide as modified above.  The only difference is the combination of all the known elements into a single device by incorporating the sealable pocket taught by Seuk into the strap assembly taught by Krumweide as modified above.
Thus, it would have been obvious to one having ordinary skill in the art to add the sealable pocket taught by Seuk to the strap assembly taught by Krumweide as modified above, since the sealable pocket in no way affects the other functions of the strap assembly and the sealable pocket can be used in combination with a strap assembly to achieve the predictable results of securely storing items in the sealable pocket.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER N. HELVEY whose telephone number is (571)270-1423.  The examiner can normally be reached on Monday-Friday 10am-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER N HELVEY/Primary Examiner, Art Unit 3734                                                                                                                                                                                                        
March 15, 2021